Citation Nr: 1210936	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  11-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $12,571.00.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1942 to April 1943. 
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2011 decision issued by the Committee on Waivers and Compromises (COWAC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of indebtedness in the amount of $12,571.00.  The Veteran disagreed with this determination, and perfected a timely appeal.  

Referred issue

During the pendency of the appeal, in addition to disagreeing with VA's decision to deny his request for a waiver, the Veteran has also challenged the specific amount of the overpayment claimed to be owed to VA.  Indeed, in correspondence received by the RO on January 27, 2011, the Veteran asserted that his pension benefits should have been severed beginning June 1, 2010 rather than January 1, 2010, since his medical expenses were not reduced until May 29, 2010.  He suggested that only $8127.00 needed to be returned to VA, rather than 12,571.00.  See the Veteran's January 27, 2011 Statement in Support of Claim.  

The RO has not adjudicated the matter of whether the total debt owed to VA was validly created.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.                See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claim. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

As noted above, in addition to expressing disagreement with the RO's denial of his request for a waiver, the Veteran has also challenged the validity of his total debt.  The Board has referred this issue of whether the overpayment in the amount of $12,571.00 was properly created to the AOJ for initial adjudication.  Clearly, the issue of whether the Veteran is entitled to a waiver of an overpayment is inextricably intertwined with the issue of whether the overpayment was validly created, in whole or in part.  Indeed, depending on the outcome of the validity of the debt issue, the issue of the timeliness of the waiver request might be rendered moot. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should first fully adjudicate the referred issue of whether the overpayment in the amount of $12,571.00 was properly created.  The RO should address the Veteran's assertions that his pension benefits should have been severed in June 2010, and not in January 2010.  VBA should notify the Veteran that if he disagrees with the VBA's determination, he must file a timely Notice of Disagreement to initiate an appeal as to this issue.  

2.  After completion of the above, and if still appropriate, VBA should readjudicate the issue of whether the Veteran is entitled to a waiver of recovery of overpayment of nonservice-connected pension benefits.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


